DETAILED ACTION
Status of Claims
	This action is in response to the arguments/remarks for application No. 16/481326 filed on 5/10/2021.  Claims 30-49 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. §103 Rejections
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. Applicant has argued that the prior art of record fails to teach or suggest the claimed subject matter, particularly “[receiving] a first signal in dependence on a transmitted signal received from a remote control device indicating a requested motion of the vehicle.”
Examiner respectfully disagrees. The combination of the two references applied in the outstanding §103 rejection does, indeed, teach and make obvious receiving a fist signal in dependence on a transmitted signal received from a remote control device indicating a requested motion of the vehicle. As has been discussed in the rejection and applicant’s arguments, the Horiuchi reference pertains to a parking assist device that is capable of determining the distance between the vehicle and a remote device or key and further controlling the mode of operation for the parking assist device based on that distance. 
Castaneda, on the other hand, teaches a system for remotely controlling a vehicle using a wearable remote control device. The system of Castaneda, after receiving input to control the vehicle 
Thus, at least in the combination of Horiuchi and Castaneda, the prior art of record makes obvious the claimed invention such that the wearable remote control device of Castaneda sends signals to the vehicle indicating a requested motion of the vehicle and Horiuchi, in response to a signal for smart parking assist, sends distance determination signals to the vehicle to determine a distance from the remote device to the vehicle. For at least the reasons above, the claims remain rejected under §103 in view of Horiuchi and Castaneda. 
	Applicant further argues that the combination of Horiuchi and Castaneda is not proper for lacking a reasonable connection between the distances in Horiuchi and the distances in Castaneda. Examiner respectfully disagrees.
	Castaneda, as previously mentioned, is directed towards remotely controlling a vehicle and controlling the vehicle to avoid collision with obstacles. Horiuchi teaches determining a distance between a vehicle and a remote control device. One of ordinary skill in the art would recognize that the remote control device in Horiuchi, a key, would be on a person that operated the vehicle. Thus, the distance determined in Horiuchi is between the vehicle and an obstacle (i.e., the driver of the vehicle). Therefore, Horiuchi determined the distance between the vehicle and an obstacle (the driver) and Castaneda similarly detects obstacles about a vehicle and controls the vehicle accordingly to prevent collisions with the obstacles. One of ordinary skill in the art would combine the distances determined in Horiuchi with the obstacles detected in Castaneda in order to control the vehicle in the manner described in Castaneda to avoid obstacles about the vehicle, increasing safety.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 45, 46, 47, and 49 are objected to because of the following informalities:  Independent claims 45, 47, and 49 are currently claimed using an incorporation of claim limitations from another independent claim. Claim 46 is objected to for being dependent on objected to claim 45. 
The Fee Worksheet (SB06) dated 8/16/2019, due to this shorthand claiming of independent claims, only indicated that there are 2 independent claims total. This is incorrect. Claims 30, 45, 47, 48, and 49 are currently claimed as independent and distinct claims.  Appropriate correction is required.
Examiner suggest fully claiming each and every claim limitation instead of a shorthand incorporation to another independent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-35, 37-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. JP 2016 036067 (“Horiuchi”)1 in view of Castaneda et al. US 2013/0197760 (“Castaneda”).

As to claims 30, 48, and 49, Horiuchi discloses an apparatus for controlling movement of a vehicle, comprising:
processing means that, in a remote control mode, is configured to: 
receive a first signal in dependence on a transmitted signal received from a remote control device (see at least ¶30; ¶55; When the distance determination signal is within the communicable range that can be received by the main short-range communication means 31 of the main unit 11, the short-range wireless communication line 16 is used and parking assist that assists the driver's driving operation;)
transmission means 67 for transmitting a distance determination signal in the key tag main body 65); and 
determine, from the first signal or from an additional signal received from a sensing means, at least one distance value indicative of a distance from a point on the vehicle to an object (see at least ¶55-56; Therefore, the mode can be automatically switched according to the distance between the key tag 51 carried with the driver and the vehicle on which the main unit 11 is mounted).
Horiuchi fails to explicitly disclose, but Castaneda teaches:
that the remote signal is for indicating a requested motion of the vehicle (see at least ¶42; the remote control device 70 may comprise a transmitter that is worn or otherwise maintained by the operator. As an example, the remote control device 70 may be manually operable by an operator…to cause the device 70 to wirelessly transmit at least a first type signal designating a travel request to the vehicle…)  
determine a maximum speed value for the vehicle in dependence on the at least one distance value and on the further signal being indicative of a smart key being detected (see at least Fig 11; ¶74-77; detection of an obstacle within the second detection zone may cause the truck to alter at least one operation parameter, e.g., to slow down the truck to a first predetermined speed V1, which is slower than the speed V2…); and 
provide an output signal for controlling a speed of the vehicle based on the requested motion, wherein the output signal is arranged to control the speed of the vehicle to be less than or equal to the maximum speed value (see at least ¶74; …may cause the truck, e.g., via the controller, to alter at least one operational parameter…).
Horiuchi fails to additionally disclose that the remote signal is for indicating a requested motion of the vehicle. However 
Thus, Horiuchi discloses a remote control system for controlling a vehicle with distance measurements based on signal strength and Castaneda teaches altering the remote controlled vehicle’s speed based on detected objects or personnel within certain distances of the vehicle’s travel path. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Horiuchi, with the speed control taught by Castaneda, because it 

As to claim 31, Horiuchi discloses wherein the processing mean is configured to determine the at least one distance value from the first signal (see at least ¶30; main short-range communication means 31 is formed so as to be able to receive a distance determination signal transmitted from the subunit 12 in order to measure the distance between the main unit 11 and the subunit 12). 

As to claim 32, Horiuchi wherein the processing means is configured to determine the at least one distance value from the additional signal received from the sensing means (see at least ¶55; key tag 51 has a transmission means 67 for transmitting a distance determination signal in the key tag main body 65). 

As to claim 33, Horiuchi discloses determine a first distance value from the first signal and a second distance value from the additional signal received from the sensing means (see at least ¶30; ¶55; main short-range communication means 31 is formed so as to be able to receive a distance determination signal transmitted from the subunit 12 in order to measure the distance between the main unit 11 and the subunit 12… key tag 51 has a transmission means 67 for transmitting a distance determination signal in the key tag main body 65).
Horiuchi fails to explicitly disclose determine the maximum speed value in dependence on the first distance value or the second distance value. However, Castaneda teaches determine the maximum speed value in dependence on the first distance value or the second distance value (see at least Fig 11; ¶74-77; detection of an obstacle within the second detection zone may cause the truck to alter at least one operation parameter, e.g., to slow down the truck to a first predetermined speed V1, which is slower than the speed V2…).
Thus, Horiuchi discloses a remote control system for controlling a vehicle with distance measurements based on signal strength and Castaneda teaches altering the remote controlled vehicle’s speed based on detected objects or personnel within certain distances of the vehicle’s travel path. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Horiuchi, with the speed control taught by Castaneda, because it would allow the system to safely navigate without direct user control by altering the speed limit to a safe speed based on proximate obstacles. 

As to claim 34, Horiuchi fails to explicitly disclose wherein the processing means is configured to: determine a first speed value from the first distance value; determine a second speed value from the second distance value; and determine the maximum speed value as the lower one of the first speed value and the second speed value. 
However, Castaneda discloses wherein the processing means is configured to: determine a first speed value from the first distance value; determine a second speed value from the second distance value; and determine the maximum speed value as the lower one of the first speed value and the second speed value (see at least Fig 11; related text)
Thus, Horiuchi discloses a remote control system for controlling a vehicle with distance measurements based on signal strength and Castaneda teaches altering the remote controlled vehicle’s speed based on detected objects or personnel within certain distances of the vehicle’s travel path. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Horiuchi, with the speed control taught by Castaneda, because it 

	As to claim 36, Horiuchi fails to explicitly disclose wherein the transmitted signal comprises information indicating at least one of: a requested speed of the vehicle, a request to apply brakes of the vehicle, a requested steering angle, a requested direction of travel, a requested gear selection and a requested amount of power provided by a powertrain of the vehicle. However, Castaneda discloses wherein the transmitted signal comprises information indicating at least one of: a requested speed of the vehicle, a request to apply brakes of the vehicle, a requested steering angle, a requested direction of travel, a requested gear selection and a requested amount of power provided by a powertrain of the vehicle (see at least ¶42-43; the remote control may be manually operable by an operator…to cause the device to wirelessly transmit at least a first type signal designating a travel request to the vehicle, thus requesting the vehicle to travel by a predetermined amount…). 
	Thus, Horiuchi discloses a remote control with distance measuring and Castaneda teaches a wearable remote capable of sending movement signals to a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Horiuchi, with the remote control taught by Castaneda, because it would allow the device to remote control the vehicle. 

	As to claim 37, Horiuchi wherein the processing means is configured to determine from the first signal a distance value indicative of the distance from the point on the vehicle to the remote control device (see at least ¶55; transmission means 67 for transmitting a distance determination signal in the key tag main body 65).

claim 38, Horiuchi fails to explicitly disclose wherein the sensing means comprises at least one of the group consisting of a camera, an ultrasonic proximity sensor and an electromagnetic proximity sensor. However, Castaneda teaches wherein the sensing means comprises at least one of the group consisting of a camera, an ultrasonic proximity sensor and an electromagnetic proximity sensor (see at least ¶54; obstacle sensors 76 may comprise any suitable proximity detection technology, such as an ultrasonic sensors…). 
	Thus, Horiuchi discloses a system with distance determination using signal strength and Castaneda teaches detecting obstacles using proximity sensors such as ultrasonic and others. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by  Horiuchi, with the proximity sensors taught by Castaneda, because it would allow the system to detect obstacles nearby the vehicle, not only the person carrying the remote fob. 

	As to claim 39, Horiuchi fails to explicitly disclose wherein in the remote control mode the processing means is configured to provide an output signal to cause the vehicle to be stationary in dependence on the further signal being indicative of the smart key being within the vehicle. However, Castaneda teaches wherein in the remote control mode the processing means is configured to provide an output signal to cause the vehicle to be stationary in dependence on the further signal being indicative of the smart key being within the vehicle (see at least Fig 11; related text). 
	Thus, Horiuchi discloses a system with detecting the proximity of a user with a remote fob and Castaneda teaches stopping the vehicle when an obstacle is located immediately proximate (i.e. inside) the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Horiuchi, with the stopping of the vehicle taught by Castaneda, because it would increase the vehicle safety. 

	As to claim 40, Horiuchi discloses wherein the processing means is configured to make a comparison between a signal strength of the transmitted signal and at least one threshold value and to determine a distance value in dependence on the comparison (see at least ¶55; transmission means 67 for transmitting a distance determination signal in the key tag main body 65).

	As to claim 44, Horiuchi discloses wherein: the processing means comprises an electronic processor communicatively coupled to an electronic memory device having instructions stored therein and the electronic processor having an electrical input for receiving the first signal; and the sensing means comprises at least one electronic sensor for providing a signal indicative of a distance to an object (see at least ¶55; transmission means 67 for transmitting a distance determination signal in the key tag main body 65).

	As to claim 45, Horiuchi in view of Castaneda discloses a system for controlling the movement of a vehicle comprising the apparatus according claim 30 (see rejection of claim 30, above).
	Furthermore, Horiuchi discloses a receiving means for receiving the transmitted signals from the remote control device via a wireless local area network (see at least ¶30;  The main short-range communication means 31 is formed so as to be able to wirelessly communicate with the subunit 12 via the short-range wireless communication line 16).

	As to claim 46, Horiuchi discloses wherein the receiving means includes a signal strength monitor arranged to perform a measurement of power of signals received from the remote control device and generate the first signal in dependence on the measurement (see at least ¶55; The signal strength can be adjusted to an arbitrary strength by adjusting the output of the transmitting means 67.). 

	As to claim 47, Horiuchi in view of Castaneda discloses a vehicle comprising an apparatus in accordance with claim 30 (see rejection of claim 30, above). 
	Furthermore, Horiuchi fails to explicitly disclose wherein the speed of the vehicle is limited to a speed dependent on the maximum speed value. However, Castaneda teaches wherein the speed of the vehicle is limited to a speed dependent on the maximum speed value (see at least Fig 11; ¶92-94; defines a maximum allowable speed for the vehicle 10 and generates a corresponding maximum allowable speed signal for the vehicle 10). 
	Thus, Horiuchi discloses a system for controlling a remote vehicle with a remote fob and Castaneda teaches adjusting the maximum allowable speed for the vehicle based on both a distance to obstacles and the maximum speed of the vehicle. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Horiuchi, with the speed limits taught by Castaneda, because it would increase the safety of the vehicle by limiting its speed based on load and proximity to obstacles. 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi in view of Castaneda as applied to claim30 above, and further in view of Altan et al. US 2007/0073473 (“Altan”).

As to claim 36, Horiuchi fails to explicitly disclose wherein the transmitted signal comprises information indicating at least one of: a requested speed of the vehicle, a request to apply brakes of the vehicle, a requested steering angle, a requested direction of travel, a requested gear selection and a requested amount of power provided by a powertrain of the vehicle. However, Altan teaches wherein the transmitted signal comprises information indicating at least one of: a requested speed of the the preferred controller is configured to apply a sensor fusion algorithm to the observation estimates, and uses these inputs to generate a more accurate fused track).
Thus, Horiuchi discloses a system for remote control of a vehicle using a remote fob and Altan teaches of a sensor fusion to combine multiple sensors to arrive at a more accurate determination of perception. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Horiuchi, with the sensor fusion taught by Altan, because it would provide a more robust and accurate determination of obstacles about the vehicle by using and fusing more than one sensor. 
	
	Allowable Subject Matter
Claims 41-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are taken from the English Translation of Horiuchi, JP 2016 036067 retrieved from espacenet